Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-9, 11-15, 18-19 of U.S. Patent No. 10,999,873. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5-7, 9-18 are either anticipated by or obvious variants of patent claims 1-3, 7-9, 11-15, 18-19.  For example, patent claim 1 includes all limitations of independent claim 1.  Patent claim 14 includes all limitations of independent claim 14.  The remaining dependent claims are either anticipated by or obvious variants of patent claims 1-3, 7-9, 11-15, 18-19.  In particular, the following table shows the corresponding limitations between claims 1-3, 5-7, 9-18 and patent claims 1-3, 7-9, 11-15, 18-19.
Present Application Claims (17/231,399)
Patent claims (US 10,999,873)
1. (Currently Amended) A method of a terminal device for performing 2-step random access to a network, comprising: transmitting, to a network device, i) selected random access preamble on a first time-frequency resource and ii) a data block on a first time-frequency resource, the data block comprising data information and a reference signal associated with the data information, wherein the data information is scrambled with a scrambling code and the reference signal is encoded with an orthogonal cover code (OCC); and receiving, from the network device, a random access response message.  
2. (Currently Amended) The method of claim 1, wherein the selected random access preamble belongs to a plurality of random access preambles which are associated with the second time-frequency resource for the data block.  
3. (Currently Amended) The method of claim 2, further comprising: determining the second time-frequency resource according to the association with the plurality of random access preambles; determining the scrambling code according to the selected random access preamble; determining the OCC according to the selected random access preamble; and scrambling the data information with the determined scrambling code; and encoding the reference signal associated with the data information with the determined OCC.  
4. (Cancelled)  
5. (Currently Amended) The method of claim 1, further comprising: determining a maximum multiplexing level according to configuration information of the 2-step random access; and determining a transmission power boost of the data according to the maximum multiplexing level.  
6. (Original) The method of claim 5, wherein a power offset for the transmission power boost is configured by a system message, or is predefined.  
7. (Currently Amended) The method of claim 1, wherein a relationship between the selected random access preamble and the scrambling code is predefined.  
8. (Cancelled)  


9. (Currently Amended) A method performed by a network device for a 2-step random access procedure, comprising: receiving a random access preamble on a first time-frequency resource and a data block on a second time-frequency resource from a terminal device, wherein the data block comprises data information and a reference signal associated with the data information, the data information is scrambled with a scrambling code, and the reference signal associated with the data information is encoded with an orthogonal cover code (OCC); decoding the data information transmitted on the second time-frequency resource; transmitting a random access response message to the terminal device.  
10. (Currently Amended) The method of claim 9, wherein the random access preamble belongs to a plurality of random access preambles which are associated with the second time- frequency resource for the data block.  
11. (Currently Amended) The method of claim 10, further comprising: determining a multiplexing level according to a detection of the plurality of random access preambles, wherein decoding the data information comprises decoding the data information according to the determined multiplexing level.  
12. (Currently Amended) A terminal device, comprising a processor and a memory, wherein the memory containing instructions executable by the processor whereby the terminal device is operative to: transmit, to a network device, a selected random access preamble on a first time-frequency resource and a data block on a second time-frequency resource, the data block comprising data information and a reference signal associated with the data information, wherein the data information is scrambled with a scrambling code and the reference signal is encoded with an orthogonal cover code (OCC); and receive, from the network device, a random access response message.  
13. (Currently Amended) The terminal device of claim 12, wherein the selected random access preamble belongs to a plurality of random access preambles which are associated with the second time-frequency resource for the data block.  










14. (Currently Amended) A network device, comprising a processor and a memory, wherein the memory containing instructions executable by the processor whereby the network device is operative to: receive a random access preamble on a first time-frequency resource and a data block on a second time-frequency resource from a terminal device, wherein the data block comprises data information and a reference signal associated with the data information, the data information is scrambled with a scrambling code, and the reference signal associated with the data information is encoded with an orthogonal cover code; decode the data information transmitted on the second time-frequency resource; transmit a random access response message to the terminal device.  
15. (Currently Amended) The network device of claim 14, wherein the random access preamble belongs to a plurality of random access preambles which are associated with the second time-frequency resource for the data block.  
16. (Currently Amended) The network device of claim 15, wherein the network device is operative to: determine a multiplexing level according to a detection of the plurality of random access preambles, and decode the data information of the terminal device comprises: decoding the data information of the terminal device according to the determined multiplexing level.  
17. (New) The method of claim 9, wherein relationship between the random access preamble and the scrambling code is predefined.  
18. (New) The terminal device of claim 13, wherein the terminal device is further operative to: determine the second time-frequency resource according to the association with the plurality of random access preambles; determine the scrambling code according to the selected random access preamble; determine the OCC according to the selected random access preamble; scramble the data information with the determined scrambling code; and encode the reference signal associated with the data information with the determined OCC.  

1. A method of a terminal device to random accessing to a network, comprising: transmitting, to a network device on a time-frequency resource, a random access preamble and a data block comprising data information and a reference signal associated with the data information, wherein the data information is encoded with a scrambling code and the reference signal is encoded with an orthogonal cover code (OCC) or a cyclic shift (CS); and receiving, from the network device, a response message for the random accessing.

2. The method of claim 1, wherein the random access preamble belongs to a plurality of random access preambles which are associated with the time-frequency resource for data.

3. The method of claim 2, further comprising: selecting the random access preamble from the plurality of random access preambles; determining the scrambling code according to the selected random access preamble; determining the orthogonal cover code and the time-frequency resource according to the selected random access preamble; and encoding the data information using the determined scrambling code.



7. The method of claim 1, further comprising: determining a maximum multiplexing level according to configuration information of the random accessing; determining a transmission power boost of the data according to the maximum multiplexing level.

8. The method of claim 7, wherein a power offset for the transmission power boost is configured by a system message, or is predefined.
9. The method of claim 1, wherein a relationship between the random access preamble and one or more of the orthogonal cover code, the cyclic shift, the time-frequency resource and the scrambling code is/are predefined.
11. A method performed by a network device, comprising: receiving a random access preamble and a data block transmitted by a terminal device on a time-frequency resource, wherein the data block comprises data information and a reference signal associated with the data information, the data information is encoded with a scrambling code, and the reference signal associated with the data information is encoded with an orthogonal cover code and/or a cyclic shift; decoding the data information transmitted on the time-frequency resource; transmitting to the terminal device a response message.



12. The method of claim 11, wherein the random access preamble belongs to a plurality of random access preambles which are associated with the time-frequency resource for data.

13. The method of claim 11, wherein the method further comprising: determining a multiplexing level according to a detection of the random access preambles.




14. A terminal device, comprising a processor and a memory, wherein the memory containing instructions executable by the processor whereby the terminal device is operative to: transmit, to a network device on a time-frequency resource, a random access preamble and a data block comprising data information and a reference signal associated with the data information, wherein the data information is encoded with a scrambling code and the reference signal is encoded with an orthogonal cover code (OCC) or a cyclic shift (CS); and receive, from the network device, a response message for the random accessing.

15. The terminal device of claim 14, wherein the random access preamble belongs to a plurality of random access preambles which are associated with the time-frequency resource for data, and the terminal device is further operative to: select the random access preamble from the plurality of random access preambles; determine the orthogonal cover code and the time-frequency resource according to the random access preamble; encode the data information using the scrambling code; and encode the reference signal associated with the data information using the orthogonal cover code.

18. A network device, comprising a processor and a memory, wherein the memory containing instructions executable by the processor whereby the network device is operative to: receive a random access preamble and a data block transmitted by a terminal device on a time-frequency resource, wherein the data block comprises data information and a reference signal associated with the data information, the data information is encoded with a scrambling code, and the reference signal associated with the data information is encoded with an orthogonal cover code and/or a cyclic shift; decode the data information transmitted on the time-frequency resource; 
transmit to the terminal device a response message.
19. The network device of claim 18, wherein the random access preamble belongs to a plurality of random access preambles which are associated with the time-frequency resource for data.

7. The method of claim 1, further comprising: determining a maximum multiplexing level according to configuration information of the random accessing; determining a transmission power boost of the data according to the maximum multiplexing level.



8. The method of claim 7, wherein a power offset for the transmission power boost is configured by a system message, or is predefined.
15. The terminal device of claim 14, wherein the random access preamble belongs to a plurality of random access preambles which are associated with the time-frequency resource for data, and the terminal device is further operative to: select the random access preamble from the plurality of random access preambles; determine the orthogonal cover code and the time-frequency resource according to the random access preamble; encode the data information using the scrambling code; and encode the reference signal associated with the data information using the orthogonal cover code.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477